                                                                              E-FILED
                                                    Monday, 20 April, 2020 01:13:08 AM
                                                         Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,
                                              3:20-mj-03044
      v.

RANDALL BURRUS,

           Defendant.

   DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO
                    DETENTION

     Defendant RANDALL BURRUS, through his attorney Assistant

Federal Public Defender Johanes Maliza, pursuant to Bail Reform

Act, 18 U.S.C. § 3142 et seq. (the “BRA”), specifically 18 U.S.C. §

3142(f)(2), respectfully submits this memorandum of law in

opposition to the pretrial detention of Mr. Burrus.

     This case is a straightforward gun possession case, involving

no violence or threat of violence from the defendant. Nor is there

any risk of flight from the defendant. Especially in light of the fact

that there is no presumption of detention, this Court can create

conditions of release that assure that Mr. Burrus will not present a
danger to the community, and assure that Mr. Burrus will return to

this Court for all scheduled appearances.

  I. Facts

          Regarding Serious Risk of Flight Under § 3142(f)(2)(A)

      If called to testify, Mr. Burrus’ wife would testify as follows.

Mr. Burrus has been married to his current wife for 27 years, and

he is welcome in their home if released on bond. She is employed

full time and will be able to financially provide for Mr. Burrus while

out on bond. They live with their minor son, and he and Mr.

Burrus have a good relationship. Ms. Burrus is not worried at all

about Mr. Burrus returning to their home. She states that since

Mr. Burrus stopped drinking, there have been no incidents similar

to those that occurred in 2003.

     The defense further proffers as follows: Mr. Burrus has deep

ties to the community. He has lived in Assumption, Illinois, since

about 2000. He has lived at the same address all that time. His

grandfather and aunts and uncles still live in the area. In addition

to his wife and minor child, his two adult children also live in

Central Illinois. Mr. Burrus has a good relationship with them.




                                   2
     Though Mr. Burrus is not necessarily capable of work right

now, Mr. Burrus has long worked in construction in Central Illinois.

He is a union member at Engineers Local 965, based in Springfield,

Illinois. He is an active member of the union.

     Upon his arrest, Mr. Burrus did not flee or resist law

enforcement in any way. The FBI was able to search Mr. Burrus’

house without any need for the swat team that they sent to Mr.

Burrus’ house. Instead, they knocked on the door, and were let in

by Mrs. Burrus.

     As noted in the Pretrial Services Report (“PTSR”), Mr. Burrus

has medical needs. He regularly sees doctors in the area following a

major health event last year, Dkt. No. 8 at 3. Even with those

medical appointments, Mr. Burrus’ afflictions do not allow him to

“flee” in any real sense of the word. He also takes several

medications, as noted in the PTSR.

          Regarding Serious Risk of Obstruction, or Threatening,
          Injuring, or Intimidating Witnesses or Jurors under §
          3142(f)(2)(B)

     Mr. Burrus proffers the following information:

     Upon his arrest, Mr. Burrus gave law enforcement a full

statement regarding the firearms and ammunition found in his


                                  3
home. Further, the incendiary language online was his son,

according to the government. Dkt. 1 at 11. The son took

responsibility without talking to Mr. Burrus before the interview.

The FBI had already taken Mr. Burrus into custody.

     There is no allegation that Mr. Burrus has ever threatened

anybody directly. There is no allegation that Mr. Burrus has ever

participated in any violent acts related to the online materials

referenced in the complaint. Mrs. Burrus states that any problems

Mr. Burrus ever had with the law, were directly related to alcohol.

     As noted in the PTSR, Mr. Burrus successfully sought

treatment for alcohol abuse.

  II. Applicable Law

     Since Mr. Burrus’ case falls under 18 U.S.C. § 3142(f)(2), there

is no presumption of detention. Moreover, under § 3142(f)(2), the

only two permissible bases for detention are finding that he

presents:

            (f)(2)(A) a serious risk that such person will flee;
                     or

            (f)(2)(B) a serious risk that such person will
                     obstruct or attempt to obstruct justice,
                     or threaten, injure, or intimidate, or
                     attempt    to   threaten,   injure,   or


                                     4
                        intimidate, a prospective witness or
                        juror.

18 U.S.C. § 3142(f)(2)(A-B). A finding of dangerousness is only relevant

to which conditions should be imposed upon release.1 The plain

language of the text demonstrates that the Court must find that the case

involves a “serious” risk of obstruction or of flight. Absent such a finding,

the threshold provisions for detention under § 3142(f)(2) have not been

met.

              The BRA is the Exclusive Authority for Pretrial
              Detention

       Title 18 U.S.C. § 3142(f) “authorize[s] detention only upon

proof of likelihood of flight, a threatened obstruction of justice or a

danger of recidivism in one or more of the crimes actually specified

by the bail statute.” United States v. Himler, 797 F.2d 156, 160 (3d

Cir. 1986).

       The Seventh Circuit discussed the issue in United States v.

Lane, 252 F.3d 905, 908 (7th Cir. 2001). The Bail Reform Act,

“with limited exceptions, does not permit a defendant to be detained




1 Counsel is aware, from prior hearings, that the Court may read the statute differently with
regard to whether or not a finding of danger to the community, alone, is enough to detain an
individual under § 3142(f)(2). Counsel thus makes this argument for purposes of preserving the
argument, if necessary.


                                              5
pending trial unless he is a flight risk or is being prosecuted for a

crime of violence. §§ 3142(f)(1), (2).” See also Morgan, 2014 WL

3375028; United States v. Parahams, No. 3:13-CR-005 JD, 2013 WL

683494, *2 (N.D. Ill. Feb. 25, 2013); United States v. Chavez-Rivas,

536 F. Supp. 2d 962, 965 (E.D. Wis. 2008).

           Dangerousness, Alone, is Not A Basis for Detention
           Under 18 U.S.C. § 3142(f)(2)

     In addition to the BRA being the exclusive mechanism for

pretrial detention:

           where detention is based on dangerousness
           grounds, it can be ordered only in cases
           involving one of the circumstances set forth in §
           3142(f)(1) . . . Insofar as in the present case
           there is no longer any contention that any of the
           subsection (f)(1) conditions were met, pre-trial
           detention     solely    on   the    ground     of
           dangerousness to another person or to the
           community is not authorized.

United States v. Ploof, 851 F.2d 7, 11-12 (1st Cir. 1988); see also

United States v. Dillard, 214 F.3d 88, 91 (2d Cir. 2000). Other Courts

have also held that dangerousness is not a basis for detention under

18 U.S.C. § 3142(f)(2). See, e.g., United States v. Twine, 344 F.3d 987

(9th Cir. 2003); United States v. Singleton, 182 F.3d 7, 9 (D.C. Cir.

1999); United States v. Byrd, 969 F.2d 106 (5th Cir. 1992); United



                                   6
States v. Friedman, 837 F.2d 48 (2d Cir. 1988); Himler, 797 F.2d at

160.

       That means that, if the Government seeks detention, but the

case does not fall under 18 U.S.C. § 3142(f)(1), the Court may only

detain a defendant it finds to be a “serious” risk of flight, or to present

a “serious” risk of obstruction or intimidation of witnesses.

       As   to   the   relevance   of       dangerousness   to   the   court’s

consideration, according to Magistrate Judge Hawley,

            [W]here none of the factors set forth in §
            3142(f)(1) are present . . . ‘dangerousness’ is
            only relevant for purposes of choosing which, if
            any, conditions accompanying an order of
            release are necessary to ensure the appearance
            of the defendant or the safety of the community.

United States v. Morgan, 2014 WL 3375028, *2 (C.D. Ill. 2014).

  III.      Analysis

       This is a simple gun case, dressed up as something else, but

currently looking like a guy getting prosecuted for having unpopular

politics. Mr. Burrus has avoided legal trouble for nearly two

decades. As his wife stated, his problems in the early 2000s were

related to alcohol, not a malevolent nature. And Mr. Burrus

successfully addressed issues with alcohol. Dkt. No. 8 at 3.



                                        7
     To put his lack of criminality into perspective, if convicted, Mr.

Burrus will be in CHC I, on zero criminal history points. The last

time he missed a court date was 2003. This is a local man with a

history of work, family, and staying out of trouble.

     Mr. Burrus asks this Court to take judicial notice of another

922(g) defendant it let out on bond: Gregory Griffin, Case No. 17-

20047. Mr. Griffin had a within-10 years domestic conviction, as

well as a controlled substance trafficking offense. The Court let him

out on bond, and he came to every court appearance after nearly 12

months awaiting resolution.

     Mr. Burrus is older, with a less serious record than Mr. Griffin.

          Mr. Burrus’ Alleged Political Views Are Immaterial to
          Detention

     There is no bond-relevant reason that the government’s motion

discussed an off-color joke and Mr. Burrus’ alleged dissatisfaction

with U.S. foreign policy. See Dkt. No. 9 at 6-7. If not for the context

of a criminal case, they could be describing the views and manner of

speaking of large swaths of the United States population.

     Moreover, his son’s political beliefs and statements are also

immaterial. See Dkt. No. 1 at 11 (Agent Benton swearing that the



                                   8
little boy claimed responsibility for the online language).

Apparently, the boy was writing vulgar language online and using

dad’s e-mail. He is 10.

     Unfortunately, 10 year-old boys are often irresponsible, cruel,

and vulgar. They are also often drawn to violence, and wont to say

racist, misogynistic, or otherwise ignorant things. The boy may

need to be grounded for a whole month, but it still has nothing to

do with Mr. Burrus’ detention.

     In the Complaint, Dkt. No. 1, the government tried to tie Mr.

Burrus to a Molotov cocktail in Massachuetts this month. There is

no evidence to support the link, though. The closet “link” the

government presents, is “a male DNA profile.” Dkt. No. 1 at 8. That

narrows it down to just below 3.9 billion people. Other than that,

the government seems to have leapt from a child’s ignorant

language online, to an actual terrorist’s actions over 1000 miles

away. And yet nothing ties Mr. Burrus to either of those end

points.

     In sum, the Complaint in this case and the motion for

detention describe a person who could not own a gun, who had a

.22 rifle and a .40 handgun. Dkt. No. 9 at 6-8. That person has


                                   9
political views, some of which are common in 2020, and none of

which are illegal. He also has a 10 year-old boy who does not use

the family’s internet connection responsibly.

           Mr. Burrus is Not a Serious Risk of Flight

     Mr. Burrus is not a flight risk, much less a serious risk. His

wife and three children are all in the district.   The youngest of

those children is in his home. As of the Governor’s order this

weekend, the 10 year-old has nobody to watch him while Mrs.

Burrus is at work.

     Mr. Burrus has nowhere to go. He has one brother with whom

he regularly speaks in Tennessee. But other than that, his kids, his

wife, and extended family are here. He would not leave all of them

to be on the run.

     Mr. Burrus has been in the same house in Assumption for 20

years. Dkt. 8 at 1. Most of that time he was working, and the only

reason he stopped is because of his health troubles. See Dkt. 8 at

3. Those same health issues further underline that he has nowhere

to go. The reality is that a sick person is not up for a flight from law

enforcement.




                                   10
          1. Any Risk of Flight Can be Mitigated by Conditions

     Mr. Burrus is no flight risk. But if there is any risk, this Court

could impose simple conditions that would mitigate the risk. The

Court could impose a higher-than-$10,000 recognizance bond,

since he does appear to have some financial interets. The Court

could also put Mr. Burrus on electronic home monitoring, with

regular check-ins at the probation office. These simple conditions

would (a) disincentive any flight, and (b) ensure that no flight could

take place without the Court knowing.

          Mr. Burrus is Not a Risk of Obstructing Justice, or
          Intimidating Witnesses

     There is absolutely no suggestion that Mr. Burrus has

obstructed, tried to obstruct, or would obstruct justice. Similarly,

there is no suggestion that he would intimidate or threaten any

witness or juror.

     As a preliminary matter, if the Complaint is accurate, the

government only needs two witnesses for a conviction. First, will be

an FBI agent to authenticate Mr. Burrus’ post-arrest statement.

Second, would be an ATF agent to testify that there are no

gunmakers in Illinois. Assuming the Complaint is accurate, then,



                                  11
there is little risk of Mr. Burrus intimidating the witnesses that the

government might call to prove its case. And as for intimidating

any jurors, there is no information suggesting that Mr. Burrus has

ever done anything like that.

     He presents no risk of obstructing justice or intimidating

witnesses.

          2. Conditions Can Mitigate Any Risk of Obstruction

     To the extent there is any risk of obstruction or intimidation,

the Court could mitigate those risks with conditions. Limiting Mr.

Burrus’ access to phones and internet would be a sensible

provision. This could be accomplished by asking his wife to enact

“lock” codes on the computers and phones, which she would not

give to Mr. Burrus. Mrs. Burrus has already warranted that she

volunteers to be a Third Party custodian. She has no interest in

getting into trouble, herself, so there can be confidence that she will

not violate any terms like that.

             There is No Danger to the Community

     As noted above, Mr. Burrus’ position is that, on a § 3142(f)(2)

case, dangerousness is not relevant to the question of whther or not

the Court detains Mr. Burrus pre-trial. Rather, he believes danger


                                   12
should only be considered for purposes of deciding which

conditions to impose on bond.

     But even if danger were a consideration for detention, Mr.

Burrus presents little-to-no danger to the community. His son’s

behavior does not suggest that Mr. Burrus is dangerous. It

suggests that the 10 year-old has bad judgment. And the events in

Massachusetts are, literally, 1000 miles away from Mr. Burrus.

The government does not even suggest that he had something to do

with it.

     The government’s focus on Mr. Burrus’ political views suggests

it believes his thoughts or words are dangerous. Ironically, the

government treating a citizen’s words as “dangerous” would be more

alarming than anything Mr. Burrus is accused of doing. But Mr.

Burrus’ alleged politics are neither material, nor suggestive that Mr.

Burrus, himself, presents a danger.

           1. Conditions Can Be Imposed to Mitigate Any Danger

     If the Court is concerned about Mr. Burrus, there are

conditions that could mitigate any danger. First, the Court could

require drug and alcohol testing. As noted above, the problems Mr.

Burrus had back in 2003 were related to alcohol. Controlling that


                                  13
would control the only thing that ever got Mr. Burrus in trouble.

Second, the Court could limit Mr. Burrus’ internet and phone

access. As noted regarding any risk of obstruction, these could be

accomplished with a simple pass code on any devices in the home.

Third, the Court could impose a home detention requirement, too.

That would ensure that Mr. Burrus could not acquire any gun or

anything else illegal.

  IV.      Conclusion

     WHEREFORE, Mr. Burrus should be released on bond, pending

resolution of his case.

                            Respectfully Submitted,

April 20, 2020              RANDALL BURRUS,
                            Defendant

                            THOMAS PATTON,
                            Federal Public Defender

                            s/Johanes Maliza
                            Johanes Maliza (6323056)
                            Office of the Federal Public Defender
                            600 E. Adams St., Third Fl.
                            Springfield, IL 62701
                            Telephone:       217-492-5070
                            Facsimile:       217-492-5077
                            E-Mail:     johanes_maliza@fd.org




                                 14
                     CERTIFICATE OF SERVICE

     I hereby certify that on April 20, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system.

Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt.

Parties may access this filing through the Court’s system.

                                 s/ Johanes C. Maliza




                                   15
